Shafter G. Wyatt, III, as Personal Representative of the Estate of Janet L. Wyatt, deceased, Appellant,
v.
Marilyn L. Marcus, D.O., and Marilyn L. Marcus, D.O., P.A., Appellees.
No. 3D08-2331
District Court of Appeal of Florida, Third District
Opinion filed November 18, 2009.
Richard C. Klugh; Dickman, Epelbaum & Dickman, and Robert J. Dickman, Jr., for appellant.
Stephens, Lynn, Klein, Cava, Hoffman & Puya, and Robert J. Cousins (Fort Lauderdale); Hicks, Porter, Ebenfeld & Stein, and Irene Porter, for appellees.
Before SUAREZ and SALTER, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed.
Not final until disposition of timely filed motion for rehearing.